DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 8, 11 and 12 are pending in the instant invention.  According to the Amendments to the Claims, filed December 29, 2021, claims 1-5, 8 and 11 were amended, claims 6, 7, 9 and 10 were cancelled and claim 12 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/058316, filed October 31, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/595,682, filed December 7, 2017; b) 62/589,736, filed November 22, 2017; and c) 62/579,457, filed October 31, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1, 2, 4 and 12, drawn to crystalline Form E1 of Larotrectinib ethanesulfonate, shown to the right, and/or a pharmaceutical composition thereof; (2) claim 3, drawn to an anhydrous crystalline Form E1 of Larotrectinib ethanesulfonate, shown to the right above; (3) claim 5, drawn to a medicament comprising crystalline Form E1 of Larotrectinib ethanesulfonate, shown to the right above; (4) claim 8, drawn to a process for 
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 30, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 29, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-5, 8, 11 and 12 is contained within.

Reasons for Allowance

	Claims 1, 2, 4, 5, 8, 11 and 12 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to crystalline Form E1 of Larotrectinib ethanesulfonate, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	Crystalline Form E1 of Larotrectinib ethanesulfonate of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	wherein the crystalline Form E1 is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 8.9º ± 0.2 º2, 10.0º ± 0.2 º2, 13.8º ± 0.2 º2, 14.2º ± 0.2 º2, and 14.6º ± 0.2 º2.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form E1 of Larotrectinib ethanesulfonate according to claim 1, wherein the crystalline Form E1 is further characterized by a powder X-ray diffraction pattern comprising one, two, three, four, or five additional characteristic peaks (º2) selected from the group consisting of 18.4º ± 0.2 º2, 19.3º ± 0.2 º2, 22.8º ± 0.2 º2, 24.1º ± 0.2 º2, and 26.5º ± 0.2 º2.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form E1 of Larotrectinib ethanesulfonate according to claim 1, wherein the crystalline Form E1 is further characterized by a powder X-ray diffraction pattern as depicted in Figure 1.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“A medicament comprising the crystalline Form E1 of Larotrectinib ethanesulfonate according to claim 1.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the crystalline Form E1 of Larotrectinib ethanesulfonate according to claim 1.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“A method for treating cancer in a subject suffering from cancer, wherein the method comprises administering to the subject in need of such treatment a therapeutically effective amount of the crystalline Form E1 of Larotrectinib ethanesulfonate according to claim 1.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A process for preparing the medicament according to claim 5, wherein the process comprises combining at least one pharmaceutically acceptable excipient with the crystalline Form E1 of Larotrectinib ethanesulfonate according to claim 1.”---

	Claim 3 has been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael R. Brew (Reg. No. 43,513) on January 4, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624